By the Court.

McDonald, J.
delivering the opinion.
The record in this case, presents no intrinsic defect, which would of itself, render the judgment of the Court erroneous or reversible. It does not appear, but that the oath administered to the jury, was the oath prescribed by law. They were sworn, and the presumption of law is, that they were sworn legally. Tidd’s Prac. 918; 1. Sellon’s Pr. 498. The judgment cannot be arrested for intrinsic and foreign matter, not appearing on the face of the record. The Court below erred, therefore, in arresting the judgment for a cause not patent on the record, and his judgment must be reversed.
Judgment reversed.